Citation Nr: 0940233	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  02-18 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-concussion 
syndrome as secondary to a service-connected cervical spine 
fusion. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from March 1979 to 
March 1983.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied entitlement to service connection 
for post-concussion syndrome as secondary to a service-
connected cervical spine fusion at the C5-C6.

In August 2004, July 2006, and October 2007, the Board 
remanded this matter to the RO to afford due process and for 
other development.  Following its completion of the Board's 
requested actions, the RO continued the denial of the 
Veteran's claim (as reflected in the most recent August 2009 
supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration.

The Veteran testified during a hearing before a Decision 
Review Officer (DRO) in December 2002; a transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Post-concussion syndrome is not related to any 
established event, injury, or disease during service.




CONCLUSION OF LAW

Post-concussion syndrome was not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed her service connection claim 
in November 2001.  Thereafter, she was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
December 2001, October 2004, August 2006, and November 2007. 
 These letters notified the Veteran of VA's responsibilities 
in obtaining information to assist the Veteran in completing 
her claim, identified the Veteran's duties in obtaining 
information and evidence to substantiate her claim, and 
provided other pertinent information regarding VCAA. 
 Subsequently, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued in August 2009.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in August 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  
Statements from the Veteran and her representative, service 
treatment records, and VA and private treatment records have 
been obtained and associated with her claims file.  The RO 
attempted to obtain the medical records concerning the 
Veteran's Social Security Disability grant, however, the 
Social Security Administration stated in a June 2009 letter 
that they either had no medical records or were unable to 
locate them.  The Veteran has also been afforded multiple VA 
examinations to determine the nature and etiology of her 
post-concussion syndrome. 

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate her claim, and she 
has been notified of VA's efforts to assist her.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating her claim.

General Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (effective before and 
after October 10, 2006).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

Additionally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran claims that her current post-concussion syndrome 
is related to her service service-connected cervical spine 
fusion.  The Board finds the weight of evidence is against 
the claim. 

Service treatment records, include a December 1978 enlistment 
and an August 1982 periodic examination reports which are 
silent for any concussion or post-concussion disability.  
Service treatment records do reflect complaints of neck pain 
beginning in 1979, and ultimately resulting in 
hospitalization in February 1981.  At that time, the Veteran 
complained of neck pain for the past 1 1/2 years, which 
radiated to the left shoulder and arm.  Following evaluation, 
the Veteran underwent a discectomy at C5-C6 with cervical 
fusion at C5-C6 and an iliac bone graft.  The final diagnosis 
was herniated nucleus puposis, C5-6 and status post-cervical 
fusion and discetomy at C5-C6.  Subsequently the Veteran 
continued to complain of neck pain.  In a March 1983 transfer 
summary, it was noted that since early 1982, the Veteran 
complained of a recurrence of her neck pain which she 
described as pain and tightness over both trapezius muscles 
particularly after any sort of exertion.  It was noted that 
physical examination had been essentially normal with the 
exception of a mild hyperreflexia in her left upper 
extremity, and that x-rays, EMGs, and CT scans had all been 
normal. 

In November 1991, a private MRI was performed after the 
Veteran complained of neck pain radiating down both arms.  
There was no mention of symptoms compatible with post-
concussion syndrome.

In a letter dated in July 1997 from G. D., M.D., the 
neurologist noted that the Veteran was involved in a motor 
vehicle accident in February 1996, and had developed 
increasing neck spasm and headaches as well as dizziness with 
difficulty concentrating.  He related that with the accident 
impact, she was thrown forward and backward and developed a 
dazed sensation, ringing in the ears, problems with memory, 
persistent headaches, and neck pain with some pain referring 
into her thumbs.  An MRI confirmed no new herniated discs.  
The physician opined that her initial history was consistent 
with a condition related to a whip lash injury even though 
she had no direct impact and that her symptoms were 
consistent with a mild concussion, in addition to cervical 
strain with possible injuries to her neck.  The physician 
referred to a neuropsychological evaluation which confirmed 
objectively that the Veteran did indeed suffer from a 
concussion with some post-concussion residuals.  The 
physician determined that she suffered a concussion with 
post-concussion syndrome and cervical strain with some 
residual spasms as a direct result of the car accident in 
February 1996. 

In an October 1997 private treatment note by M. G., D.C., the 
Veteran complained of fibromyalgia developed after a motor 
vehicle accident, and daily symptoms including neck pain, 
headaches, pain in the base of her skull, eye pain, fatigue, 
mid-back pain, low back pain, digestive upsets, nausea, 
occasional shortness of breath and panic attacks.  The 
examiner noted that following her 1996 accident, she was out 
of work for two months, and returned to work for 4-hours a 
day.  Upon examination the examiner found anterior neck 
flexor scar, positive hyperextension compression test, 
positive maximum cervical roots bilateral, and acute pain 
with Kemo maneuver.  The examiner diagnosed strain, cervical, 
thoracic, lumbar spine, and post-concussive syndrome. 

In a November 1998 letter, F. S., D.C. stated that the 
Veteran had been under his care from February 1996 through 
February 1998 after she sustained an auto accident.  He 
opined that the weakened condition of the cervical spine of 
the Veteran was such that she experienced an exacerbation of 
her condition beyond that what would have been expected if 
she had not had the prior injury and resulting spinal fusion 
in the Air Force.  The chiropractor did not indicate the 
nature of the treatment, nor was post-concussion syndrome 
noted in his letter.

In a May 2002 VA brain and spinal chord examination, the 
Veteran complained of post-concussion syndrome.  The examiner 
noted cranial nerves as normal, and that she did not have any 
evidence of papilledema.  He noted she had normal tone and 
strength throughout, she was hypo-reflexic throughout, with 
normal amr's (acoustic muscle reflexes) without cerebellar 
signs.  He noted she also denied the presence of any 
paresthesia and that she had a normal gait.  He further 
reported that he could not objectify her complaints as the 
neurological examination was without evidence of abnormality.  
He also opined that her C5-C6 cervical fusion could not 
contribute in any meaningful way to a central nervous system 
injury associated with a  motor vehicle accident, as he could 
not find any clinical evidence of a central nervous system 
injury.  The examiner also noted that he believed she may 
have severely disabling psychiatric features. 

In a January 2003 VA psychiatric examination report, the 
Veteran identified her chief complaint as significant memory 
and cognitive deficits secondary to her concussion sustained 
in the motor vehicle accident in 1996.  She stated she must 
heavily rely on written notes and reminders and utilizes a 
voice recorder as well to serve as a memory aid.  She also 
complained of "mental fatigue" which makes it difficult for 
her to concentrate, think, and solve problems.  She indicated 
she had significantly disrupted and erratic sleep since the 
accidents, a history of occasional depression, interest in 
activities which she is still able to physically pursue, and 
she denied any appetite disturbance.  Upon mental 
examination, the examiner diagnosed depressive disorder and 
opined that the Veteran's cervical spine fusion in no 
meaningful way contributed to her concussion sustained 14 
years later in a motor vehicle accident.  The examiner 
determined that the Veteran appeared to be experiencing 
depressive symptomatology as a direct result of the 
concussion.  He noted that she presented with personality 
factors which are likely to exacerbate her perception of her 
physical and cognitive deficits, but that they are believed 
to be preexisting factors that predated her military career. 

In a January 2003 VA neurology examination, the Veteran 
stated she was in a motor vehicle accident in 1996 and 
immediately she had the sensation of her head jerking back 
and forth on her neck and she felt very dazed, but did not 
have loss of consciousness.  She reported she had significant 
problems subsequent to that which included worsening of her 
neck pain and spasms, sleep disturbance, memory lapses, 
losses of time and this went on for series of months.  After 
an examination, the examiner noted that she sustained a motor 
vehicle accident which resulted in worsening of her neck 
symptoms and a syndrome that she describes which would be 
consistent with a description of a post-concussive syndrome 
affecting memory, cognitive processing and causing a sleep 
disturbance as well as being associated with headaches, 
photophobia, and phonophobia.  The examiner also opined that 
it is at least likely that the post-concussion syndrome was 
simply due to the motor vehicle accident and that her 
previous neck injury did not necessarily contribute to the 
development of the post-concussive syndrome. 

In a February 2003 letter, a private chiropractor noted that 
he reviewed articles concerning spinal fusion and determined 
that the inhibition of the muscles related to the C5-C6 
anterior cervical fusion will result in destabilization of 
the head on neck and shoulder regions and could result in 
post-concussive syndrome as a result of hyperflexion, 
hyperextension type injury.  It was his opinion that it was 
as likely as not that the post-concussion syndrome the 
Veteran suffered from was a direct result of a weakened state 
of her neck and shoulder due to the previous military injury 
and spinal fusion.  In an April 2003 clarification letter, 
the private chiropractor also noted that a person with a 
cervical fusion experiences a narrowing of the disc spaces in 
adjacent levels to the fusion because of the increased load 
on those levels due to a lack of mobility to the fused area.  
He noted that as a result, this created instability in the 
fused neck and a person with a cervical fusion and narrowed 
disc spaces would receive a greater intensity or degree of 
injury when rear-ended in an auto accident than if that same 
person had not had a fusion, which would include concussion 
caused by whiplash to the hypertension/hyperflexion of the 
neck and head. 

In a February 2007 VA examination report, the surgeon noted 
that after the disc fusion, the surgery resolved the 
Veteran's left upper extremity radicular pain but did not 
improve her neck pain and spasm, and that throughout the 
years the neck pain and spam were persistent but stable.  The 
examiner reported that the Veteran stated she did not sustain 
any type of loss of consciousness but was mildly confused 
following the accident and that she knew where she was and 
did not have type of retrograde amnesia at that time.  He 
opined that the Veteran had a grade-1 mild concussion 
following the accident.  He further noted that the Veteran 
developed symptoms consisted with post-concussion syndrome 
and was diagnosed with post-concussion syndrome in 1997.  He 
indicated that in 2003 her stable neck pain and spasm became 
worse.  An MRI report from that time found postoperative 
successful C5-C6 interbody fusion and junctional disease at 
C4-C5 and C6-C7 with degenerative disc disease and 
spondylosis at these levels, and foraminal narrowing most 
markedly on the right at C4-C5.  

After examination, the surgeon opined that the nonservice 
connected post-concussion syndrome was not caused by or 
aggravated by her service connected cervical spine fusion.  
He noted that her cervical spine fusion was successful, and 
it led to junctional disease at C4-C5 and C6-C7, which was 
not surprising, and that the junctional disease would not 
have caused or aggravated her post-concussion syndrome.  He 
also noted that it seemed her concussion was a mild one, and 
that while her head may have been jerked forward and 
backwards from the accident, the fusion would not have lead 
to increased instability and increased violence of this 
forward and back motion.  The surgeon also determined, after 
reviewing all three notes by the private chiropractor, that 
while he agreed with them in the sense that cervical fusion 
causes adjacent level disease, this adjacent level disease 
was normally manifested by spondylosis with facet joint 
arthropathy and degenerative disc disease, which could 
positional lead to instability at the segment but the 
instability was in dimensions of a few millimeters.  He 
further opined that this increase in a few millimeters would 
not cause or exacerbate a concussion.  The surgeon reported 
that it was his strong opinion that the Veteran would have 
had a concussion and developed post-concussion syndrome even 
if she never had a cervical spine fusion.  He also determined 
that junctional disease i.e. adjacent disease after a 
cervical spine fusion, most commonly led to loss of motion at 
the adjacent levels and not increase motion, and therefore, 
loss of motion obviously would not have contributed to her 
concussion or her post-concussion syndrome. 

Additionally, the Veteran submitted private treatment records 
and letters from G. D., M.D., dated from June 1997 to 
November 1998, M. S., Ph.D., dated in February 1997, June 
2002, February and May 2003, B. E., M.D., dated from December 
1996 to February 1997, P. F., O.D., dated from February 1997 
to December 2001, M. G., M.S., D.C., dated from October 1997 
to January 1998, P. B., Ph.D., dated in September 2001, Dr. 
E. W. dated in November 1996 to January 1997, L. S., M.D, 
dated in October 1997, C. M., P.T., M.S., dated from April 
1997 to October 1997, J. G., M.A., NCC, dated from September 
1996 to September 1997, and April 1998 to July 1998, R. N., 
D. C., dated from January 2004 to December 2004, and Dr. D. 
N., dated in January 1989.  While these records show 
treatments and diagnoses of post-concussion syndrome, none 
show an opinion on etiology or a relationship between the 
syndrome and the Veteran's service-connected spinal fusion. 

Analysis

In this case, service treatment records do not reveal any 
findings, diagnosis, or treatment of a concussion or post-
concussion syndrome during active service.  Objective medical 
findings of a post-concussion syndrome are first shown in 
1997, following a motor vehicle accident.  The finding of 
post-concussion syndrome was first noted about fourteen years 
after separation from active service and cannot be presumed 
to have been incurred during service.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many 
years between service discharge and medical documentation of 
a claimed disability is evidence against a claim of service 
connection).

In addition, competent and persuasive medical evidence of 
record does not demonstrate that the Veteran's post-
concussion syndrome is linked to her period of active 
military service.

The Board finds the most probative evidence of record to be 
the medical opinion rendered by the VA physician in February 
2007.  The physician provided a detailed medical opinion 
after reviewing the Veteran's claims file including the 
private chiropractor's statement that the Veteran's 
nonservice connected post-concussion syndrome was not caused 
by or aggravated by her service connected cervical spine 
fusion.  The surgeon also determined, after reviewing all 
three notes by the private chiropractor, that while he agreed 
with them in the sense that cervical fusion causes adjacent 
level disease, this adjacent level disease was normally 
manifested by spondylosis with facet joint arthropathy and 
degenerative disc disease, which could positional lead to 
instability at the segment but the instability was in 
dimensions of a few millimeters.  He further opined that this 
increase in a few millimeters would not cause or exacerbate a 
concussion.  

In contrast, the November 1998 private chiropractor statement 
does not give a basis for his determination that the Veteran 
experienced an exacerbation of her condition due to her prior 
injury in service.  The probative value of this opinion is 
diminished by the fact that the conclusion is not supported 
by any medical rationale.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992) (medical possibilities and unsupported 
medical opinions carry negligible probative weight).  The 
probative value of the private chiropractors' statements 
dated in November 1998 and February and April 2003 are also 
diminished as they gave no indication that these treatment 
providers had reviewed evidence in the Veteran's claims file 
before issuing an opinion.  See Elkins v. Brown, 5 Vet. App. 
474, 478 (rejecting medical opinion as "immaterial" where 
there was no indication that the physician reviewed the 
claimant's service medical records or any other relevant 
document that would have enabled him to form an opinion on 
service connection on an independent basis).  Therefore, the 
Board finds that these opinions are not persuasive.  See also 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding 
that it is the factually accurate, fully articulated, sound 
reasoning for the conclusion that contributes to the 
probative value to a medical opinion.)

Under these circumstances, the Board concludes that the 
February 2007 VA physician findings constitute the most 
probative (persuasive) evidence on the question of whether 
the Veteran's post-concussion syndrome was incurred as a 
result of events during active service.  See Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of 
the BVA to assess the credibility and weight to be given the 
evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992)). See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches; as is 
true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).

The Board notes that the Veteran submitted multiple medical 
articles from journals and the internet.  Medical treatise 
evidence can, in some circumstances, constitute competent 
medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 
(1998); see also 38 C.F.R. § 3.159(a)(1) (competent medical 
evidence may include statements contained in authoritative 
writings such as medical and scientific articles and research 
reports and analyses).  The Court has held that medical 
evidence that is speculative, general or inconclusive in 
nature cannot support a claim.  See Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).  Here, the treatise evidence which has been 
associated with the claims file in December 2002 and May 2003 
do not specifically relate to the facts and circumstances 
surrounding her particular case.  Further, although the 
Veteran has claimed that the 1996 motor vehicle accident was 
minor, statements in the record indicate that this "minor" 
accident resulted in a 2-month leave of absence from work, 
clearly suggesting a more serious injury.

In connection with the claim, the Board also has considered 
the assertions the Veteran and her representative have 
advanced on appeal in multiple written statements.  However, 
the Veteran cannot establish a service connection claim on 
the basis of these assertions, alone.  While the Board does 
not doubt the sincerity of the Veteran's belief that her 
current post-concussion syndrome is associated with military 
service, this claim turns on a medical matter-the 
relationship between current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson lacking the 
appropriate medical training or expertise, the Veteran simply 
is not competent to render a probative (i.e., persuasive) 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

For the foregoing reasons, the claim for service connection 
for post-concussion syndrome must be denied.  In arriving at 
the decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).


ORDER

Entitlement to service connection for post-concussion 
syndrome as secondary to a service-connected cervical spine 
fusion is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


